Citation Nr: 9901401	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently assigned a 50 percent disability 
evaluation.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971, 
including service in the Republic of Vietnam, where he was 
awarded the Combat Medic Badge.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

In written arguments of December 1998, the representative 
argues that a well grounded claim has been presented for a 
total disability rating based on individual unemployability 
(TDIU), inasmuch as the veteran is working only part time and 
the rating board has had information reflecting adversely on 
his ability to work.  Isenbart v. Brown, 7 Vet.App. 537, 539 
(1995).  This matter is referred to the RO for appropriate 
action.  


REMAND

By rating decision in February 1997, the RO increased the 
disability rating for the service-connected PTSD from 30 
percent to 50 percent, effective November 27, 1995, which was 
the date of the initial grant of service connection for PTSD.  

The veterans examination by VA in December 1996 was 
requested by the RO in November 1996 with instructions to 
examine the veteran with particular attention to the impact 
of any PTSD symptoms on the veterans ability to work.  The 
examination report reflects that the examiners focus was 
primarily on whether the diagnosis of PTSD was supported by 
the evidence.  In the written arguments of December 1998, the 
representative notes this misdirection of emphasis.  The 
Board agrees that this is valid criticism.  

Further, during the pendency of this appeal, VA issued 
revised regulations amending the section of the VA Schedule 
for Rating Disabilities on Mental Disorders, effective 
November 7, 1996, codified at 38 C.F.R. § 4.130 (1998).  On 
and after that date, all examinations and diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), which is codified at 38 C.F.R. § 4.125 (1998).  

The veterans representative argues that, in the absence of a 
full grant of benefits in this case, the matter of the 
veterans entitlement to an increased disability rating 
should be remanded to the RO to afford the veteran an 
examination focused on the increased rating issue in light of 
both the new and old rating criteria with a decision being 
made on that most favorable to the veteran.  The basis for 
this argument is that where a law or regulation changes after 
a claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board agrees that, although the RO has considered new and 
old rating criteria in assigning the current disability 
evaluation, inasmuch as the veteran has not had an 
appropriate compensation examination fully directed toward 
the disability rating to be assigned under DSM-IV as required 
by law, further action by the RO is necessary to afford the 
veteran due process of law.  

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers 
from whom he has received treatment for 
PTSD since 1995.  He should be informed 
that the request is made to ensure that 
his complete treatment records are 
available for review by VA adjudicators 
and clinicians.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran that have not been previously 
secured.  The RO must insure that all 
recent VA treatment records are 
associated with the primary claims 
folders.  If any private records 
mentioned by the veteran are unavailable, 
the reason why should be included in the 
claims folders.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the nature and extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies, if necessary, 
should be conducted in order to identify 
and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of PTSD 
found to be present.  If psychiatric 
disorders other than PTSD are found, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, that fact should be so specified.  
The examiner must also comment on the 
extent to which the service-connected 
PTSD affects the veterans occupational 
and social functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should be typed.

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination report to verify that the 
veterans claims folder was reviewed.  If 
any development is incomplete, including 
if the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veterans claim of 
entitlement to increased disability 
evaluation for PTSD under current 
regulations and guidelines.  

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case which reflects consideration by the RO of all 
additional evidence received.  They should be afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, 

either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until he is contacted by the RO.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
